J-S44015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                   Appellant            :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 STEPHEN WELLINGTON ELLIS               :   No. 406 MDA 2020

           Appeal from the PCRA Order Entered January 30, 2020
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0001929-2015

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                   Appellant            :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 STEPHEN WELLINGTON ELLIS               :   No. 407 MDA 2020

           Appeal from the PCRA Order Entered January 30, 2020
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0001930-2015


BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                 FILED DECEMBER 02, 2020

     The Commonwealth appeals from the trial court’s January 30, 2020

order granting Stephen Wellington Ellis’s petition under the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546, thereby barring application of

Subchapters H and I of the Sexual Offender Registration and Notification Act
J-S44015-20



(“SORNA II”),1 and vacating Ellis’s designation as a Sexually Violent Predator

(“SVP”).2 After careful review, we reverse in part and affirm in part.

        On August 20, 2015, Ellis pled guilty, in the case docketed at CP-67-CR-

1929-2015, to dissemination of child pornography (18 Pa.C.S. § 6312(c)),

possession of child pornography (18 Pa.C.S. § 6312(d)), and criminal use of

a communication facility (18 Pa.C.S. § 7512(a)). These charges were based

on conduct occurring in 2015.           That same day, Ellis also pled guilty in a

separate case, docketed at CP-67-CR-1930-2015, to three counts each of

indecent assault of a victim less than 13 years of age (18 Pa.C.S. §

3126(a)(7)) and corruption of minors (18 Pa.C.S. § 6301(a)(1)(ii)). These

convictions were premised on conduct occurring between 2007 and 2015. On

March 4, 2016, Ellis was sentenced to an aggregate term of 2½ to 7 years’

incarceration. In addition, based on his indecent assault convictions, Ellis was

subject to lifetime registration as a Tier III offender under the version of

SORNA in effect at that time (“SORNA I”). See 42 Pa.C.S. § 9799.14(d)(8).

Ellis was also deemed to be an SVP under SORNA I, which required lifetime

registration.

        Approximately one year after Ellis was sentenced, our Supreme Court

decided Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), holding that

____________________________________________


1 42 Pa.C.S. §§ 9799.10-9799.42 and 42 Pa.C.S. §§ 9799.51-9799.75,
respectively.

2   42 Pa.C.S. § 9799.58.


                                           -2-
J-S44015-20



the registration requirements of Subchapter H of SORNA I, as applied

retroactively, were punitive under the seven-factor test set forth by the United

States Supreme Court in Kennedy v. Mendoza-Martinez, 372 U.S. 144

(1963). Thus, the Muniz Court deemed SORNA I unconstitutional under the

ex post facto clauses of the United States and Pennsylvania Constitutions.

See Muniz, 164 A.3d at 1223.

       After Muniz, a panel of this Court issued Commonwealth v. Butler,

173 A.3d 1212 (Pa. Super. 2017) (“Butler I”).         There, we held that the

statutory mechanism for designating a defendant an SVP under SORNA I

violated the United States Supreme Court’s decisions in Alleyne v. U.S., 570

U.S. 99 (2013),3 and Apprendi v. New Jersey, 530 U.S. 466 (2000).4 We

reasoned that SORNA I required the trial court to make the SVP determination

by “clear and convincing” evidence, rather than the beyond-a-reasonable-

doubt standard and, thus, was unconstitutional. Butler I, 173 A.3d at 1218.

       In response to Muniz and Butler I, the Pennsylvania General Assembly

amended SORNA I by enacting Act 10 on February 21, 2018, and Act 29 on

June 12, 2018, which are collectively known as SORNA II. See Act of Feb.

21, 2018, P.L. 27, No. 10 (“Act 10”); Act of June 12, 2018, P.L. 140, No. 29
____________________________________________


3Alleyne holds that “facts that increase mandatory minimum sentences must
be submitted to the jury” and found beyond a reasonable doubt. Id. at 106.
4 Apprendi held that, “[o]ther than the fact of a prior conviction, any fact that
increases the penalty for a crime beyond the prescribed statutory maximum
must be submitted to a jury, and proved beyond a reasonable doubt.” Id. at
490.


                                           -3-
J-S44015-20



(“Act 29”). SORNA II now divides sex offenders into two subchapters: (1)

Subchapter H, which applies to an offender who committed a sexually violent

offense on or after December 20, 2012 (the date SORNA I became effective);

and (2) Subchapter I, which applies to an individual who committed a sexually

violent offense on or after April 22, 1996, but before December 20, 2012,

whose period of registration has not expired, or whose registration

requirements under a former sexual offender registration law have not

expired.

      Pursuant to SORNA II, Ellis’s indecent assault conviction became a

Subchapter I offense requiring 10 years of registration, rather than the

lifetime registration requirement that his conviction triggered under SORNA I.

See 42 Pa.C.S. § 9799.55(a)(1)(i)(A). His SVP designation, however,

continues to carry a lifetime registration requirement under Subchapter I of

SORNA II. See 42 Pa.C.S. § 9799.55(b)(3). Ellis is also subject to registration

requirements under Subchapter H, specifically a 15-year registration

requirement for his Tier I conviction of disseminating child pornography, and

a 25-year registration period for his Tier II conviction of possession of child

pornography. See 42 Pa.C.S. § 9799.14(b)(9), (c)(4).

      On June 13, 2019, Ellis filed a pro se PCRA petition challenging his

registration requirements and SVP designation. The court appointed counsel,

who filed an “Amended Post Conviction Relief Act Petition and/or Petition for

Writ of Habeas Corpus.” Therein, Ellis first claimed that his petition was timely

because his registration requirements were part of his sentence, which had

                                      -4-
J-S44015-20



changed with the passage of Acts 10 and 29, thus “restart[ing] the clock for

purposes of challenging that sentence.” Amended PCRA Petition, 8/9/19, at

5. Ellis also argued that Subchapters I and H of SORNA II are both punitive

for the same reasons that the Muniz Court had deemed punitive Subchapter

H of SORNA I. Id. at 6. Accordingly, he insisted that applying SORNA II

retroactively to him violates the ex post facto provisions of the United States

and Pennsylvania Constitutions. Ellis also averred that both Subchapters I

and H contain an irrebuttable presumption of dangerousness that violates his

constitutional right to reputation. Id. at 8-10. Finally, he insisted that his

SVP designation is unconstitutional under our holding in Butler I. Id. at 11-

12.

      On January 28, 2020, the trial court filed an order and accompanying

opinion granting Ellis’s petition. Notably, the court accepted Ellis’s argument

that the passage of SORNA II constituted the imposition of a new sentence

that reset the PCRA’s timeliness clock.     See Trial Court Opinion (TCO),

1/28/20, at 6-7. The court then concluded that Subchapters I and H are both

punitive under the Mendoza-Martinez factors and cannot be applied to Ellis,

and that Ellis’s SVP designation is unconstitutional under Butler I. Id. at 7-

15.

      The Commonwealth filed a timely notice of appeal at each docket

number, which this Court consolidated. The Commonwealth also complied

with the PCRA court’s order to file a Pa.R.A.P. 1925(b) concise statement of




                                     -5-
J-S44015-20



errors complained of on appeal.     Herein, the Commonwealth states three

issues for our review:

      1. Whether the PCRA/Habeas court erred in granting relief as the
      court lacked jurisdiction to hear this matter, as the petition is
      jurisdictionally untimely and whether titled as a PCRA or Habeas
      petition, the jurisdictional timeliness requirements of the PCRA
      apply?

      2. Whether the PCRA court erred in granting [Ellis] relief, as
      imposition    of  applicable SORNA    registration   is    not
      unconstitutional?

      3. Whether the PCRA court erred in granting [Ellis] relief, as
      imposition of [SVP] status and conditions is not unconstitutional?

Commonwealth’s Brief at 2.

      The Commonwealth’s first two issues are resolved by our Supreme

Court’s recent decision in Commonwealth v. Lacombe, 234 A.3d 602 (Pa.

2020), and this Court’s subsequent opinion in Commonwealth v. Smith, --

A.3d --, 1011 MDA 2019, 2020 WL 5755494 (Pa. Super. filed Sept. 8, 2020).

First, in Lacombe, the Court held that the registration requirements in

Subchapter I of SORNA II do not constitute criminal punishment. Lacombe,

234 A.3d at 626.

      In addition, the Lacombe Court expressly declined “to find the
      PCRA, or any other procedural mechanism ... the exclusive
      method      for   challenging   sexual     offender     registration
      statutes[.]” Lacombe[, 234 A.3d at 618]. According to the
      Court, an offender’s requirements change frequently and may be
      retroactively applicable. See id. [at 617].       Thus, the strict
      jurisdictional requirements of the PCRA render it unsuitable,
      because many registrants will be ineligible for relief on timeliness
      grounds or because their criminal sentence has expired while their
      registration requirements continue. See id.



                                     -6-
J-S44015-20



Smith, 1011 MDA 2019 at *3. After Lacombe, this Court concluded in Smith

that, because “[n]on-punitive, administrative requirements are merely

collateral consequences of a criminal conviction[,] … a challenge to the

requirements mandated by Subchapter I of SORNA II pertains to a collateral

consequence of one’s criminal sentence and does not fall within the purview

of the PCRA.” Id. (citations omitted). Accordingly, the Smith panel held that

a petitioner’s “substantive claims challenging the application of Subchapter I

of SORNA II’s lifetime registration requirements are not cognizable under the

PCRA and, thus, not subject to its time-bar.” Id.

       Based on Lacombe and Smith, the requirements of Subchapter I are

not criminal sanctions, and the applicability of SORNA II may be challenged

outside the PCRA. Therefore, while the trial court erroneously concluded that

Ellis was effectively ‘resentenced’ when SORNA II was enacted, it did not err

in finding that it had jurisdiction to address the merits of his claims for the

reasons set forth in Lacombe and Smith.5 However, Lacombe also leads us

to conclude that the trial court was incorrect in deciding that Subchapter I is

punitive.    The Lacombe Court clearly held that Subchapter I does not

constitute criminal punishment.         Accordingly, the registration requirements

____________________________________________


5 It is well-settled that “this Court may affirm the decision of the PCRA [c]ourt
if it is correct on any basis.” Commonwealth v. Hutchins, 760 A.2d 50, 54
(Pa. Super. 2000) (citing Commonwealth v. Pursell, 749 A.2d 911, 917 (Pa.
2000); Commonwealth v. Ahlborn, 683 A.2d 632, 641 n.14 (Pa. Super.
1996)).



                                           -7-
J-S44015-20



set forth in Subchapter I may be retroactively applied to Ellis, and we reverse

the court’s order to the extent that it vacates the application of that provision

to Ellis.

       In the Commonwealth’s third issue, it contends that the trial court erred

by vacating Ellis’s SVP designation. Again, we agree. The court concluded

that Ellis’s SVP designation must be vacated pursuant to Butler I, but shortly

after the trial court filed its order and opinion in this case, our Supreme Court

overruled Butler I in Commonwealth v. Butler, 226 A.3d 972, 993 (Pa.

2020) (“Butler II”). The Butler II Court determined that the registration,

notification, and counseling (“RNC”) requirements applicable to SVPs under

Subchapter H are non-punitive, explaining:

       Although we recognize the RNC requirements impose affirmative
       disabilities or restraints upon SVPs, and those requirements have
       been historically regarded as punishment, our conclusions in this
       regard are not dispositive on the larger question of whether the
       statutory requirements constitute criminal punishment. This is
       especially so where the government in this case is concerned with
       protecting the public, through counseling and public notification
       rather than deterrent threats, not from those who have been
       convicted of certain enumerated crimes, but instead from those
       who have been found to be dangerously mentally ill. Under the
       circumstances, and also because we do not find the RNC
       requirements to be excessive in light of the heightened public
       safety concerns attendant to SVPs, we conclude the RNC
       requirements do not constitute criminal punishment.

Butler II, 226 A.3d at 992–93 (citation omitted).

       While here, Ellis was deemed an SVP under Subchapter I, this Court has

observed that “Subchapter I contains less stringent reporting requirements

than Subchapter H….” Commonwealth v. Alston, 212 A.3d 526, 529 (Pa.


                                      -8-
J-S44015-20



Super. 2019). Because Subchapter I’s RNC requirements applicable to SVPs

are less burdensome than are Subchapter H’s RNC requirements for SVPs, it

must be the case that Subchapter I’s RNC requirements for SVPs also do not

constitute criminal punishment, given our Supreme Court’s decision in Butler

II.

      In sum, pursuant to Lacombe and Smith, the trial court had jurisdiction

to address Ellis’s substantive challenges to the application of SORNA II.

Because Lacombe holds that the registration requirements of Subchapter I

are not punitive and may, therefore, be retroactively applied to Ellis, the court

erred by vacating Ellis’s registration requirements under Subchapter I.

Additionally, Butler II and Alston establish that Ellis’s SVP designation is

constitutional. Accordingly, we reverse the court’s order to the extent that it

vacates Ellis’s Subchapter I registration requirements and his SVP status

under that provision.

      However, to the extent the court’s order also vacates Ellis’s Subchapter

H requirements, we must affirm.          As Ellis observes, in his amended

PCRA/habeas petition, he presented challenges to the imposition of both

Subchapter I and Subchapter H, and the trial court addressed the propriety of

both provisions in its opinion.     See Ellis’s Brief at 17; TCO at 13-14.

Ultimately, the court concluded that Subchapter H is also punitive, and it

vacated Ellis’s registration requirements under that provision for his Tier I and

Tier III convictions of disseminating child pornography and possession of child

pornography.    See TCO at 13-14.      Ellis contends, and we agree, that the

                                      -9-
J-S44015-20



Commonwealth has failed to raise any challenge to the court’s Subchapter H

decision on appeal. See Ellis’s Brief at 17 (stating that, “[i]n this appeal, the

Commonwealth has challenged the court’s barring of Subchapter I but has

asserted no      argument as to          the   vacatur   of Ellis’[s] Subchapter   H

obligations[,]” thus waiving it for appellate review) (emphasis in original). We

agree with Ellis that because the Commonwealth has not asserted a challenge

to the court’s Subchapter H determination, it has waived that claim on appeal.

See Pa.R.A.P. 2116(a), 2119(a); Commonwealth v. McGill, 832 A.2d 1014,

1018 n.6 (Pa. 2003) (finding waiver where the appellant abandoned claim on

appeal). Accordingly, we affirm the court’s order to the extent that it vacates

Ellis’s registration requirements under Subchapter H.6

       Order reversed in part, affirmed in part. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/02/2020




____________________________________________


6 We express no opinion on the propriety of the trial court’s rationale for
deeming Subchapter H punitive, or its conclusion that Subchapter H cannot
be applied to Ellis.

                                          - 10 -